Case: 15-30888      Document: 00513674745         Page: 1    Date Filed: 09/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                             September 12, 2016
                                      No. 15-30888
                                                                                Lyle W. Cayce
                                                                                     Clerk
BOLLINGER MARINE FABRICATORS, L.L.C.; BOLLINGER SHIPYARDS
LOCKPORT, L.L.C.,

              Plaintiffs - Appellees Cross-Appellants

v.

MARINE TRAVELIFT, INCORPORATED,

              Defendant - Appellant Cross-Appellee



                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-1743


Before JONES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       The court has carefully considered this appeal in light of the briefs, oral
argument, and pertinent portions of the record. Having done so, we find no
error of law or reversible error of fact.           The district court’s judgment is
AFFIRMED for essentially the same reasons articulated by that court.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.